Citation Nr: 1705157	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-27 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the U.S. Air Force from September 1983 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for an anxiety disorder.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran has characterized his psychiatric disorder as both anxiety and depression.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

In November 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) to schedule a hearing before a Veterans Law Judge.  The Veteran attended and testified at a hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida, in November 2016.  As such, there has been substantial compliance with the Board's November 2015 remand directives.  Stegall v. West, 11 Vet App 268 (1998).  The Veteran's testimony at the hearing has been associated with the claims file.  Regrettably, for the reasons discussed below, an additional remand is necessary to further assist the Veteran in substantiating his claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's claim of entitlement of service connection for an acquired psychiatric disorder, including obtaining a VA medical examination and obtaining additional service personnel records.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the first element of the McLendon test, there is competent medical evidence establishing a current acquired psychiatric disorder.  Specifically, the Veteran's treating psychiatrist provided a diagnosis of anxiety disorder in a September 2010 clinical note.  The Veteran's claims file also includes substantial evidence establishing an event or disease occurred in service, including the Veteran's testimony at the November 2016 hearing, a November 2016 statement from the Veteran's father, and a November 2016 "buddy statement" from the Veteran's fellow service member and roommate.  These statements and the Veteran's testimony describe ongoing in-service abuse of the Veteran by his first sergeant.  The Veteran's service treatment records also include an August 1988 treatment note from an Air Force mental health clinic at which the Veteran reported symptoms relating to job and interpersonal issues.  This evidence is sufficient to establish the presence of an in-service event or injury. 

The lay statements described above and the Veteran's November 2016 hearing testimony also consistently point to the reported abuse by the Veteran's first sergeant as the source of the Veteran's subsequent psychological symptoms.  Accordingly, the Board finds that there is at least an indication that the Veteran's current acquired psychiatric disorder may be associated with the Veteran's service.

As the first three elements under McLendon have been met, the Board must determine whether there is sufficient competent medical evidence of record to make a decision on the claim.  The claims file does not contain any post-service psychological treatment records until September 2010.  Although these treatment records describe the Veteran's symptomatology as well as objective clinical signs and findings, they do not clearly address the etiology of his acquired psychological disorder or include any indication regarding whether it has any relation to his service.  There is no other competent medical evidence in the record relating to the etiology of his acquired psychiatric disorder.  Therefore, the Board finds that the final element under McLendon has not been met and there is insufficient evidence in the record to adjudicate the claim.  To satisfy its duty to assist the Veteran in substantiating his claim, VA must afford the Veteran a VA examination and obtain an opinion regarding the nature and etiology of his acquired psychiatric disability.  

Finally, the record also includes references to the possibility of additional service records that may assist in substantiating his claims.  Specifically, the Veteran's DD Form 214 indicates that he received a general discharge under honorable conditions due to a pattern of minor disciplinary infractions.  Currently, the record does not contain any documentation of the circumstances and proceedings related to the Veteran's discharge.  These records may assist in demonstrating the possibility that the Veteran's current acquired psychiatric disability relate to his service.  Accordingly, on remand, VA should perform the necessary steps to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source to obtain any additional personnel records and all service department records relating to the circumstances leading to the Veteran's discharge, to include records relating to the Veteran's active duty service from March 1987 to October 1988.  All efforts to obtain these records should be documented in the claims file.  If the records are unavailable, a formal finding should be included in the claims file and sent to the Veteran.

2.  Schedule the Veteran for a VA examination to obtain an opinion as to the etiology of the Veteran's current acquired psychiatric disorder.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination and specifically consider the Veteran's lay statements, the November 2016 lay statements submitted by the Veteran's father, fellow service member, and classmate, and the August 1988 mental health treatment note that appears in the Veteran's service treatment records.  

The examiner should take a complete history from the Veteran.  All tests or studies deemed necessary to evaluate the Veteran's disabilities should be completed.  After completing the examination, the examiner should give an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by or is otherwise etiologically related to his service.

3.  Thereafter, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




